Case 3:17-cv-03226-MAS-DEA Document 55-105 Filed 09/06/19 Page 1 of 2 PagelD: 1538

STORZER & ASSOCIATES, P.C.
Sieglinde K. Rath (SR7208)

Roman P. Storzer, admitted pro hac vice
Robert L. Greene, admitted pro hac vice
1025 Connecticut Ave., N.W. Suite 1000
Washington, D.C. 20036

Tel: 202.857.9766

Fax: 202.315.3996

Counsel for Plaintiffs

WILENTZ, GOLDMAN & SPITZER, P.A.
Donna M. Jennings (DJ7790)

90 Woodbridge Center Drive

Post Office Box 10

Woodbridge, New Jersey 07095
Co-Counsel for Plaintiff WR Property LLC

IN THE UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

AGUDATH ISRAEL OF AMERICA, a New
York non-profit corporation, and WR

PROPERTY LLC, a New Jersey limited Civ. No. 3:17-CV-03226
liability company,

Plaintiffs,

V.

TOWNSHIP OF JACKSON, NEW JERSEY,
MICHAEL REINA, ROBERT NIXON,
HELENE SCHLEGEL, JEFFREY PURPURO,
WILLIAM CAMPBELL, and KENNETH
PIESLAK,

Defendants.

 

DECLARATION OF MORDECHAI BURNSTEIN

MORDECHAI BURNSTEIN declares as follows, pursuant to 28 U.S.C. § 1746:
Case 3:17-cv-03226-MAS-DEA Document 55-105 Filed 09/06/19 Page 2 of 2 PagelD: 1539

‘li | am a member of Agudath Israel of America (AIA) and | have been a resident

of Jackson Township, New Jersey for four years.

2 | submit this declaration in support of Plaintiffs’ motion for a preliminary
injunction.
3. Attached as Exhibit A is a true and correct copy of two Facebook comments

by Joseph Schulman, Bates stamped OBY 12241.

4. Attached as Exhibit B is a true and correct copy of a comment made by John
Burrows on Facebook, Bates stamped OBY13197.

5, Attached as Exhibit C is a true and correct copy of a comment made by John
Burrows on Facebook, Bates stamped OBY12076.

6. Attached as Exhibit D is a true and correct copy of a comment made by John
Burrows on Facebook, Bates stamped OBY12257.

Ts Attached as Exhibit E is a true and correct copy of a Facebook post by
Jackson Community Watchdog News dated October 27, 2015 discussing a
meeting with Mayor Michael Reina.

| declare under penalty of perjury under the laws of the United States of America that
the foregoing is true and correct.
Executed on September $ , 2019

MORDECHAI BURNSTEIN

 
